DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
This application contains claims directed to the following patentably distinct species 
Generic Species A: as shown in Figure 2, drawn to a display device.
Sub-species A-1: as shown in Fig. 3, drawn to a control unit is coupled to three LEDs.
	Sub-species A-2: as shown in Figure 4, drawn to a control unit is coupled to three LEDs includes an addition input from a first voltage input.
	Sub-species A-3: as shown in Figure 5, drawn to a control unit is coupled to three LEDs does not include an addition input from a first voltage input.
Sub-species A-4: as shown in Figure 6, drawn to a control unit is coupled to three LEDs does not include an IC voltage input.
Sub-species A-5: as shown in Figure 7, drawn to a control unit is coupled to three LEDs with two voltage inputs.
Sub-species A-6: as shown in Figure 9, drawn to a control unit is coupled to three LEDs with shift registers are coupled with a pulse-width generator.

Sub-species A-8: as shown in Figures 10-11, drawn to a control unit is coupled to three LEDs with different shift register.
Sub-species A-9: as shown in Figures 17, drawn to a control unit is coupled to three LEDs with another shift register configurations, but does not coupled with a pulse-width generator.
Sub-species A-10: as shown in Figures 18, drawn to a control unit is coupled to three LEDs with other shift register configurations, but does not coupled with a pulse-width generator.
Sub-species A-11: as shown in Figures 19, drawn to a control unit is coupled to three LEDs with a memory coupled to a pulse-width generator for controlling three current sources corresponding to three LEDs. 
Sub-species A-12: as shown in Figures 22, drawn to a control unit is coupled to three LEDs with a memory coupled to a pulse-width generator for controlling a plurality of current sources.
Sub-species A-13: as shown in Figures 23, drawn to a control unit is coupled to three LEDs with a selector coupled to a pulse-width generator, a counter, a memory, and a driver circuit to control three LEDs.
Sub-species A-14: as shown in Figures 24, drawn to a control unit is coupled to three LEDs with a memory coupled to a pulse-width generator, a shift register, an exclusive-or-gate for controlling corresponding current sources of each of three LEDs.

Species B: as shown in Figure 14, drawn to a circuit unit which is not related to any other sub-species.

Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species or grouping of patentably indistinct species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.
The election may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the election of species requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable on the elected species or grouping of patentably indistinct species.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with 37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIN LI whose telephone number is (571)270-1584. The examiner can normally be reached on 8:00am-5:00pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIN LI/Primary Examiner, Art Unit 2693